Citation Nr: 1819189	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-04 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss. 

2.  Entitlement to a compensable rating for right otitis media. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to March 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2011 and March 2012 rating decisions by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a videoconference hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of the hearing is in the record.  In October 2014 the increased rating matters were remanded for additional development.  The Veteran has been notified that the VLJ who conducted the March 2013 hearing is no longer with the Board, and was offered the opportunity for another hearing before the VLJ who would decide his appeal (which he declined).  An April 2017 Board decision found that the issue of entitlement to a TDIU rating was raised by the record and remanded the matters for further development and adjudication.  The case is now assigned to the undersigned.
The matter of entitlement to a TDIU rating is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required. 


FINDINGS OF FACT

1.  At no time during the pendency of the claim is the Veteran's hearing acuity shown to have been worse than level II in the right ear or worse than Level I in the left.

2.  At no time under consideration is the Veteran's right otitis media shown to have been manifested by an active suppurative process or by polyps.


CONCLUSIONS OF LAW

1.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.
 §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (Code) 6100 (2017).

2.  A compensable rating for right otitis media is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.31, 4.87 Code 6200 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)
This appeal is from the rating decision that granted service connection and assigned a disability rating and an effective date for the award.  Accordingly, the purpose of statutory notice was met, and such notice was no longer necessary.  A statement of case properly provided notice on the downstream issue of entitlement to increased initial ratings.
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  At the March 2013 videoconference hearing, the VLJ identified the issues and what was needed to substantiate the claims.  Notably, the appellant was offered, and declined, another hearing (as the VLJ who conducted the March 2013 hearing has retired). 
VA has obtained all pertinent (private and VA) treatment records the Veteran identified.  He was afforded VA examinations in July 2011, January 2012, February 2012, December 2012, April 2017 and May 2017.  A duty to assist omission is not alleged.  
Legal Criteria, Factual Background, and Analysis
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 
When the appeal is from a rating assigned with an award of service connection, "staged ratings" are for consideration.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Any reasonable doubt, including regarding degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§  3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Rating for bilateral hearing loss 

Ratings of hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denote profound deafness.  The assignment of the appropriate numeric level is based on the results of a controlled speech discrimination test (Maryland CNC test) in combination with the claimant's average pure thresholds.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz).  38 C.F.R. § 4.85.
Rating specialists use either Table VI or VIa of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation.  Table VIa is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86 ).  One such pattern occurs when the puretone threshold at each of the four specialized frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more.  38 C.F.R. § 4.86 (a).  Another pattern occurs when the puretone threshold at 1000 Hz is 30 decibels or less and the puretone threshold at 2000 Hz is 70 decibels or more.  38 C.F.R. § 4.86 (b).
On May 2011 private audiometry (on behalf of the Veteran's employer), puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
40
40
65
LEFT
20
30
30
30
35

Speech recognition testing was not conducted .
On July 2011 VA audiological evaluation, audiometry revealed that puretone thresholds, in decibels, were:



HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
55
45
65
LEFT
15
20
25
25
40

The right ear puretone threshold average was 55 decibels and the left ear puretone threshold average was 28 decibels.  Speech discrimination by Maryland CNC testing was 92 percent in the right ear and 88 percent in the left ear.  The diagnosis was moderate to moderately severe mixed hearing loss for the right ear and normal sloping to mild sensorineural hearing loss (SNHL) for the left ear. 
On October 2011 private audiometry (on behalf of the Veteran's employer), puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
30
25
40
LEFT
15
20
25
30
35

Speech recognition testing was not conducted . 

In December 2011, the Veteran submitted statements from two co-workers, who reported that over the years the Veteran's hearing loss has worsened.  One  reported that he often has to let the Veteran know that he is being called on the radio or that his phone is ringing because he cannot hear.  The other, reported that she often has to repeat herself when speaking to the Veteran. 

At the December 2011 DRO hearing, the Veteran testified that he hears echoes when he speaks loud.  His wife testified that his hearing has worsened.  She stated that she has to speak to him exceptionally loud and speak on his behalf then they are out.  

On January 2012 VA examination audiometry, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
40
60
LEFT
15
20
25
25
40

The right ear puretone threshold average was 44 decibels and the left ear puretone threshold average was 28 decibels.  Speech discrimination by Maryland CNC word list was 92 percent in the right ear and 88 percent in the left ear.  The diagnosis was bilateral SNHL (in the frequency range of 500-4000 Hz).  The examiner opined that the Veteran's bilateral hearing loss does not impact his ability to work.   
On February 2012 VA examination audiometry, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
35
20
15
45
LEFT
10
15
20
25
30

The right ear puretone threshold average was 29 decibels and the left ear puretone threshold average was 22 decibels.  Speech discrimination by Maryland CNC word list was 96 percent in the right ear and 100 percent in the left ear.  The diagnosis was bilateral SNHL (in the frequency range of 6000 Hz or higher). 

In his March 2013 VA Form 9, the Veteran reported that he has had problems with hearing loss since service.  He reported that his hearing has worsened over time. 

On December 2014 VA audiological evaluation, the Veteran reported difficulty hearing in conversations when there is background noise.  He reported that he avoids social situations due to his hearing loss.  He also reported that he retired from his job because he could not hear while wearing mandatory earplugs.  Audiometry revealed that puretone thresholds, in decibels, were:



HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
40
35
45
LEFT
25
35
40
30
55

The right ear puretone threshold average was 41 decibels and the left ear puretone threshold average was 40 decibels.  Speech discrimination by Maryland CNC word list was 88 percent in the right ear and 92 percent in the left ear.  The diagnosis was bilateral SNHL.
On August 2016 audiometry, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
45
35
70
LEFT
40
45
45
45
70

Speech audiometry was conducted, but the Maryland CNC list was not used.  (See 38 C.F.R. § 4.85 (a)) 
On May 2017 VA examination audiometry, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
40
40
45
LEFT
25
40
35
35
45

The right ear puretone threshold average was 44 decibels and the left ear puretone threshold average was 39 decibels.  Speech discrimination by Maryland CNC word list was 94 percent in the right ear and 96 percent in the left ear. 

The Veteran asserts that his hearing acuity has declined since the award of service connection (and now warrants a compensable rating).  Ratings for hearing loss disability are based on results of official audiometry (specified in 38 C.F.R. § 4.85).  Although the Veteran is competent to report his perception of a decline in hearing acuity, under 38 C.F.R. § 4.85 the level of severity of such disability is established by the official audiometry.   

No audiometry during the evaluation period conducted in accordance with 38 C.F.R. § 4.85 has found the Veteran to have hearing loss disability of sufficient severity to warrant a compensable schedular rating.  As private testing in May 2011, October 2011 and August 2016 did not include use of the Maryland CNC word list for speech recognition studies, it is not adequate for VA rating purposes.  Findings on July 2011, January 2012 and December 2014 VA audiometry correlate to Level II hearing in the right ear and Level I hearing in the left.  Such levels of hearing acuity warrant a 0 percent rating under Table VII.  February 2012 and May 2017 VA audiometry findings correlate to Level I hearing acuity in each ear, and also warrant a 0 percent schedular rating.  No audiometry during the evaluation period found an exceptional pattern of hearing loss (so as to warrant rating under the alternate criteria under Table VIa.  The examiner elicited from the Veteran, and accepted at face value, a description of the functional impairment that results from his hearing loss, difficulty hearing in noisy environments.  Such impairment is contemplated by the 0 percent rating assigned.  
The preponderance of the evidence is against the Veteran's claim.  Therefore, the appeal in this matter must be denied.
Rating for right otitis media 
A 10 percent rating is assigned for chronic, suppurative otitis media, mastoiditis, or cholesteatoma (or for any combination) during suppuration, or with aural polyps.  Code 6200.  Under Code 6201, nonsuppurative otitis us rated based on hearing impairment.  38 C.F.R. § 4.87.  
Private treatment records from May 2007 to August 2011 notes the Veteran's complaints of right ear pain and drainage.  The diagnosis was right ostitis media.  
In December 2011, the Veteran submitted statements from two co-workers, who reported that he has frequent earaches and ear infections, which cause pain.  
At the December 2011 DRO hearing, the Veteran testified that he gets ear infections approximately 1 to 3 times per year which are treated with antibiotics.  He testified that he has ear drainage and pain associated with his ear infections.  He also testified that his balance problems due to ear infections.  
On February 2012 VA ear conditions examination, the Veteran reported recurrent right ear infections.  He reported brown drainage approximately 10 times a year since 1980.  He noted that his ear drainage has never been green or purulent.  The diagnoses were right tympanic perforation and recurrent otitis media. On examination, there was no drainage.  The examiner noted that patients with tympanic membrane perforations do not have an intact ear drum which puts them at greater risk for ear infections.  The Veteran reported that his ear condition does not interfere with work or leisure activities. 
In an April 2012 statement, the Veteran's representative stated the Veteran experiences "chronic, virtually constant suppuration, along with subsequent infections".  
A June 2013 private treatment record notes the Veteran's report of drainage in early May which he treated with eardrops.  It was noted that he was evaluated in May 2013 and there was no active infection.  On examination, the right ear canal was "clear, patent and not inflamed". 
On December 2014 VA ear conditions examination, the Veteran reported recurrent right ear infections and ear aches.  The diagnosis was chronic nonsuppurative otitis media.  There was no drainage or inflammation.  There was no active suppuration and there were no polyps.  The examiner opined that the Veteran's ear condition did not impact on his ability to work.   
At the August 2015 hearing before the Board, the Veteran reported persistent inflammation, pus and drainage from his right ear (described as brown and smelly).  He reported right ear pain, particularly when wearing ear plugs for work.  He reported that his ear infections are treated with prescribed Ciprodex ear drops.  
A January 2017 VA treatment records notes that Veteran's report of drainage from his right ear.  On examination, there was crusting of the right ear canal but no drainage. 
In a January 2017 statement, the Veteran's wife reported that he continues to have ear aches, drainage and ear infections that cause him to become dizzy. 
On April 2017 VA ear conditions examination, the diagnosis was chronic non-suppurative otitis media.  The examiner noted symptoms of serous discharge and itching in the external ear canal.  There was no active suppuration and there were no polyps.  The examiner opined that the Veteran's ear condition impacts on his ability to work. 
Under Code 6200 (the diagnostic code under which the right otitis media is currently rated), a 10 percent rating is assigned for chronic, suppurative otitis media, mastoiditis, or cholesteatoma (or for any combination) during suppuration, or with aural polyps. 38 C.F.R. § 4.87, Code 6200.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.  While laypersons are competent to observe that the Veteran reports ear pain, suppuration and whether there are ear polyps are medical questions that require medical expertise.  The evidence of record does not show that during any occasion during the period under consideration when the Veteran's right otitis media was found by a medical professional to be manifested by suppuration or aural polyps.  None of the three (February 2012, December 2014 and April 2017 examinations) found suppuration or aural polyps (so as to warrant a compensable rating under Code 6200).  Accordingly, a 0 percent rating must be assigned.  38 C.F.R. § 4.31.  VA and private treatment records note the Veteran's complaints of right ear pain and drainage but they do not show that at any time under consideration there was suppuration or aural polyps.  
Under Code 6201, nonsuppurative otitis media is rated based on hearing impairment.  As noted above, the Veteran has not been found to have a compensable hearing loss.  
The Veteran and his representative have not alleged any symptoms of, or impairment due to, the right otitis media not encompassed by the schedular criteria, and the record does not reveal any such symptoms or impairment.  The preponderance of the evidence is against this claim.  Accordingly, the appeal in the matter must be denied.  

ORDER

A compensable rating for bilateral hearing loss is denied

A compensable rating for right otitis media is denied. 


REMAND

The Board's April 2017 decision found that the matter of entitlement to a TDIU rating was raised, and remanded the matter for development and adjudication. An April 2017 AOJ letter to the Veteran requested that he complete and return a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), for information necessary to properly adjudicate such claim.  While the correspondence requested that he respond within 30 days (and that the AOJ could make a decision at any time after that 30 days had expired), it also notified him that he had up to one year to submit evidence/information in support of his claim. He has not yet provided the information sought, and the one-year time period afforded for doing so has not expired.  The record does not show that he has indicated (e.g., by returning an SSOC Response Form) that he does not intend to respond.  Therefore, this matter was prematurely returned to the Board, and a remand for due process (to afford the Veteran the full year to respond) is necessary.

[The Veteran is advised that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence and information requested in connection with a claim for VA benefits is not received within a year of the request (here by April 18, 2017), the claim will be considered abandoned.]

Accordingly, the case is REMANDED for the following:

1.  The AOJ should advise the Veteran that he has until April 18, 2017 to submit a completed VA Form 21-8940.  If he does not timely submit such form  the claim must be further processed as abandoned under 38 C.F.R. § 3.158  (a).

2.  The AOJ should  then review the record, arrange for any further development suggested, and readjudicate (under 38 C.F.R. § 3.158 (a) if applicable) the claim.  If it remains denied (or is dismissed as abandoned), the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the matter to the Board.  [If the Veteran does not complete the TDIU form as requested, and the AOJ determines that 38 C.F.R. § 3.158 (a) does not apply, the SSOC must include explanation the determination.] 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


